United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Webster, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1041
Issued: September 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ February 13, 2008 merit decision denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
December 10, 2007.
FACTUAL HISTORY
On December 20, 2007 appellant, a 42-year-old rural mail carrier, filed a traumatic injury
claim alleging that he fractured his left ankle at 6:05 a.m. on December 10, 2007, when he
slipped on ice in his driveway. He stated that the incident occurred while he was salting and
sanding the driveway, so that he could drive his private motor vehicle to work in time for his
7:00 a.m. shift.

The employing establishment challenged the claim on the grounds that the alleged injury
did not occur in the performance of duty, noting that appellant was not in his vehicle or on travel
status at the time of the alleged incident. Appellant submitted December 19, 2007 day-surgery
discharge instructions from the University of Massachusetts Memorial Medical Center, reflecting
that he sustained a left ankle fracture on December 10, 2007.
In a January 7, 2008 letter, the Office informed appellant that the information submitted
was insufficient to establish his claim. It advised him to provide additional information as to
whether he was performing employment duties at the time of the alleged injury and to explain
why he believed the injury was employment related.
Appellant submitted medical reports from Dr. Walter J. LeClair, a Board-certified
orthopedic surgeon, including: a December 19, 2007 operative report; a December 31, 2007
duty status report, reflecting a diagnosis of left ankle fracture; and a December 31, 2007
attending physician’s report noting that he had performed left ankle surgery on
December 19, 2007. The record contains December 10 and 17, 2007 x-ray reports of the left
ankle and foot. In a December 17, 2007 clinic note, Michele A. Patterson, a nurse practitioner,
stated that appellant slipped on ice while trying to salt his driveway, resulting in a fractured
ankle.
On January 10, 2008 appellant stated: “I could not have stepped into my vehicle, let
alone safely exited my driveway, it was extremely icy.” He contended that, since he uses his
own vehicle for work, his shift begins when he prepares his car for work.
By decision dated February 13, 2008, the Office denied appellant’s claim on the grounds
that the evidence of record did not establish that his injury was sustained in the performance of
duty.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides for the payment of compensation
for the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 The phrase “sustained while in the performance of duty” in the Act is
regarded as the equivalent of the commonly found requisite in workers’ compensation law of
arising out of and in the course of employment.3 The Board has recognized as a general rule that
off-premises injuries sustained by employees having fixed hours and place of work, while going
to or coming from work, are not compensable as they do not arise out of and in the course of
employment. Rather, such injuries are merely the ordinary, nonemployment hazards of the
journey itself, which are shared by all travelers.4

1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

See R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Gabe Brooks, 51 ECAB 184 (1999).

2

Exceptions to the general coming and going rule have been recognized, which are
dependent upon the relative facts to each claim: (1) where the employment requires the
employee to travel on the highways; (2) where the employer contracts to and does furnish
transportation to and from work; (3) where the employee is subject to emergency calls, as in the
case of firemen; and (4) where the employee uses the highway to do something incidental to his
or her employment with the knowledge and approval of the employer.5 It is a well-settled
principle of workers’ compensation law that where an employee, as part of his job, is required to
bring with him his own car, truck or motorcycle for use during his working day, the trip to and
from work is, by that fact alone embraced within the course of employment.6
The Office’s procedure manual includes letter carriers in the first of four general classes
of off-premises workers.7 In determining whether this class of employees has sustained an injury
in the performance of duty, the factual evidence must be examined to ascertain whether, at the
time of injury, the employee is within the period of the employment, at a place where the
employee reasonably may be, and while the employee is fulfilling employment duties or engaged
in activities reasonably incidental thereto.8
ANALYSIS
The Board finds that appellant did not sustain an injury in the performance of duty on
December 10, 2007.
As noted above, where an employee is required to use his own vehicle as part of his job
during the working day, the trip to and from work is by that fact alone embraced within the
course of employment.”9 Accordingly, an injury sustained while traveling to and from work may
be within the performance of duty for that employee.10 Because rural carriers may use their own
transportation to deliver their routes, which is a benefit to the employer, they may be deemed to
be in the performance of their duties when they are driving their vehicles to and from their route,
when they are required by the employing establishment to provide their own transportation.
However, appellant was not driving, and was not inside, his vehicle at the time of the injury. In

5

Melvin Silver, 45 ECAB 677 (1994); Estelle M. Kasprzak, 27 ECAB 339 (1976).

6

Melvin Silver, supra note 5.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5a(1) (August 1992).
See David P. Sawchuk, 57 ECAB 316 (2006); Donna K. Schuler, 38 ECAB 273 (1986).
8

Thomas E. Keplinger, 46 ECAB 699 (1995); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Performance of Duty, Chapter 2.804.5b (August 1992).
9

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); A. Larson, The Law of Workers’
Compensation § 15.05 (2000).
10

Ronda J. Zabala, 36 ECAB 166 (1984),

3

similar cases, the Board has held that a claimant is not considered to be in the performance of
duty until he actually enters his vehicle.11
To find that injury within the scope of the Act, it must be shown that a causal relationship
existed between the employment and the resultant injury.12 The Board notes that the Office’s
procedures include postal letter carriers in the first of its four “broad classes of off-premises
workers,” recognizing that the nature of the duties of these employees allows them to be on the
employer’s premises for only a portion of the day.13 In determining whether this type of worker
sustained an injury in the performance of duty, it must be determined whether the employee was
performing assigned duties, was engaged in an activity which was a reasonable incident of the
assignment, or had deviated from the assignment and was engaged in a personal activity which
was unrelated to work.14 In the instant case, there were no employment factors involved in
appellant’s presence at his home at the time the injury occurred. The record reveals that, at the
time he broke his ankle, he was off-duty, at home, salting and sanding his driveway prior to
leaving for work. Appellant was not performing his assigned duties, nor was he engaged in any
activity which was a reasonable incident to his employment. Therefore, his case falls within the
general rule relating to off-premises injuries.15
As appellant sustained an injury in the driveway in front of his residence prior to entering
his vehicle, the Board finds that he did not sustain an injury in the performance of duty.
CONCLUSION
The Board finds that appellant did not sustain an injury in the performance of duty on
December 10, 2007.

11

See Kathryn A. Tuel-Gillem, 52 ECAB 451 (2001) (where claimant, a rural carrier, fractured her ankle when
she slipped on ice in her driveway while walking to her private vehicle, the Board found that she had not sustained
an injury in the performance of duty).
12

Donna K. Schuler, supra note 7; Jacqueline Nunnally-Dunord, 36 ECAB 217 (1984); Mary Chiapperini, 7
ECAB 959 (1955).
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5a(1) (August 1992).

14

Id. at Chapter 2.804.5(b).

15

See Helen K. Mickler, 15 ECAB 392 (1964).

4

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 16, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

